DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  the limitation “the at least two auxiliary engine” at line 3 should be “the at least two auxiliary engines”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazals US 2010/0044504, in view of Epstein US 2013/0186059.
	Regarding claim 1, Cazals discloses a propulsion unit for an aircraft, see figs. 1-2, fig. 1 shows main propulsion units 52a-b, auxiliary engine 5, the propulsion unit being configured to supply takeoff thrust in a takeoff operating condition and a top of climb thrust during a top of climb operating condition, see para. [0068] teaches the engine operates from takeoff to climb, the propulsion unit comprising: at least one main engine 52a,b, configured to supply main thrust during the takeoff operating condition and the top of climb operating condition, id. the main engines are optimized to provide thrust at cruise conditions and the auxiliary jet engine brings complementary thrust necessary in situations such as takeoff and to constraints at the end of climb at a cruising altitude, thus the main engine operates during cruise, takeoff and top off climb, and at least one auxiliary engine 5, distinct from the at least one main engine and configured to supply auxiliary thrust during at least the takeoff operating condition, id. the auxiliary engine 5 provides complementary thrust at cruise conditions and at the end of climb, wherein each of the takeoff thrust and the top of climb thrust comprises a combination of the main thrust and the auxiliary thrust, id. the references expressly states that the auxiliary engine provides complementary thrust at takeoff and end of climb, i.e. top of climb. 
	Epstein is relied upon to teach the primary propulsors like that shown by Cazals 52a, 52b are typically gas turbine turbofan engines. See fig. 1, Epstein shows a gas turbine engine 100, on a cargo/commercial type aircraft having dual engines imilar to that shown in Cazals fig. 1. The engine 101 is a turbofan engine having a high pressure compressor 105, see fig. 2. Epstein is only relied upon to show that a gas turbine turbofan engine is a conventional propulsion system for aviation and is not relied upon for the inventive disclosure of the use of cryogenic fuels. 
	It would have been obvious to an ordinary skilled worker to provide a turbofan engine as the propulsion engines 52a, 52b in the system of Cazals, as taught by Epstein, because the use of turbofans in commercial flight are the conventional form of propulsion. Cazals further describes that the propulsion engines should be of the jet engine type where Epstein shows the most typical type of jet propulsion system in the art. Such combination is found to be an obvious substitution of a known propulsion system taught by Epstein, i.e. the turbofan jet engine, for another generic propulsion See KSR; MPEP 2141 III A. With regard to the limitation a temperature ratio of the high pressure compressor of the at least one main engine is between 0.90 and 1.10 where the temperature ratio is defined as a ratio between an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies the top of climb thrust and an outlet of the high pressure compressor of the at least one main engine when the propulsion unit supplies the takeoff thrust, the engine of Cazals, in view of Epstein, is capable of achieving the claimed function and appears to be actually disclosed of as achieving the claimed limitation. Referring to the Applicant’s specification at para. [0049], the claimed temperature ratio is a result of the main engine being optimized by selecting the design to have it operate at the same temperatures/pressures during all operating conditions, i.e. maximum allowable. Cazals teaches the main engines are optimized according to ordinary flying conditions and not to critical conditions under which the auxiliary jet engine is operated. See para. [0065]. The main propulsive engines are optimized to cruise flight where the deficit in the thrust is provided by the auxiliary engine. See para. [0068]. Since the main engines of Cazals are designed to operate at its design point under cruise flight, the engines operated as intended by Cazals will remain at the same temperatures and pressures at all stages of operation which yields a pressure ratio as claimed of 1.0. Furthermore, even accounting for changes in ambient condition between takeoff altitudes and cruise flight altitudes, the engine of Cazals, in view of Epstein, is capable of achieving the claimed temperature ratio by simply operating at the same pressure and temperature ratios at top of climb and across take off. 
see Epstein fig. 4, and a normalized fan flow rate ratio of the main engine, corresponding to the ratio between the normalized air flow rate entering the fan of the main engine at the inlet section in the top of climb operating condition and the normalized flow rate of air entering the fan of the main engine at said inlet section in the takeoff operating condition is comprised between 1.3-1.5. Referring to para. [0038] of the Applicant’s specification, the normalized fan flow rate ratio is a function of the density of the air, velocity of aircraft, and atmospheric engines. Furthermore, fig. 3 shows a conventional turbofan engine without a variable outlet, variable fan IGV’s or other means to effect the flow rate through the fan bypass section or fan intake. Thus it appears that the ratio of the normalized fan flow rate is a function of the engine operation conditions, such as altitude and speed of the aircraft. Therefore, Cazals, in view of Epstein, discloses a structure that is capable of achieving the normalized fan flow rate ratio as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2112.01 I. The turbofan of Cazals, in view of Epstein, is capable of being operate at the same conditions in order to yield the same result claimed. Additionally, referring to claim 3 below to Applicant’s specification at para. [0046], the normalized fan flow ratio of the main engine as claimed is a result of the main engine being sized to operate at maximum temperatures and pressures for all conditions. Since Cazals teaches the benefits of this sizing below, the system of Cazals, in view of Epstein, discloses all elements. Additionally, it is noted that the engine of Cazals, in view of Epstein, is capable of operating at such conditions even if not intended or otherwise conventional. 
Regarding claim 3, Cazals, in view of Epstein, discloses a ratio between an overall compression ratio of the main engine in the top of climb operating condition and an overall compression ratio of the main engine in a takeoff operating condition is comprised between 1.5 and 1.9. Referring to Applicant’s specification at para. [0049], the claimed overall compression ratio is a result of the engine being designed such that the main engine operates for all operating conditions at temperatures and pressures near the maximum allowed. As noted in claim 1 above, Cazals discloses the main propulsive engines are optimized to the flying conditions during cruise flight and therefore the engines of Cazals are operated at the cruise flight optimization during takeoff and top of climb with the auxiliary engine providing the thrust deficit therebetween. This results in the main engine operating at the same temperatures and 
 	Regarding claim 4, Cazals, in view of Epstein, discloses the at least one main engine comprises a combustion chamber 90, see Epstein fig. 4, extending downstream from the high pressure compressor 105 in a gas flow direction in the at least one main engine and a temperature ratio of the at least one main engine, corresponding to a ratio between a ratio between an outlet temperature of the combustion chamber of the at least one main engine in the top of climb operating condition and an outlet of the combustion chamber of the at least one main engine in the takeoff operating condition and the temperature ratio of the high pressure compressor, is between 1.0-1.1. Having discussed that the temperature ratio of the high pressure compressor is held to be 1, the combustor outlet temperature is a function of operating conditions as discussed with regard to the high pressure compressor, when the operational load is kept constant at takeoff and at top of climb, the temperature ratio at the combustion chamber at those conditions remains the same. Thus the ratio of the temperature ratio of the combustion chamber and the temperature ratio of the high pressure compressor would be 1. 
Regarding claim 5, Cazals, in view of Epstein, discloses a body size ratio of the main engine, corresponding to the ratio between a body size at an inlet section of the high pressure compressor of the main engine in the top of climb operating condition and the body size at said inlet section of the high pressure compressor of the main engine in the takeoff operating condition is comprised between 0.95-1.05. Referring to claim 1 above, as discussed in claim 4 above, the combination of Cazals, in view of Epstein, would result engine being operated at the same power level during both conditions, thus 
Regarding claim 6, Cazals, in view of Epstein, discloses the at least one main engine comprises, downstream from a ducted fan, a combustion chamber in a gas flow direction in the at least one main engine, and a ratio between an outlet temperature of the combustion chamber of the at least one main engine in the top of climb operating condition and an outlet temperature of the combustion chamber in the takeoff operating condition is between .90 and 1.10. Referring to Epstein fig. 4, Epstein shows a ducted fan 103 and a combustion chamber 90 downstream of the ducted fan in a gas flow direction, where a ratio of the outlet temperature of the combustion chamber at the top of climb and takeoff operating conditions can be made to be 1 by maintaining the same operational condition at both conditions.
Regarding claim 7, Cazals, in view of Epstein, discloses the at least one main engine comprises downstream of the high pressure compressor 105 in a gas flow direction in the at least one main engine, a high pressure turbine 155, and a ratio between an outlet temperature of the high pressure turbine of the at least one main 
Regarding claim 8, Cazals, in view of Epstein, discloses the at least one auxiliary engine comprises a ducted fan, see fig. 3c showing a ducted fan, para. [0071] stating the fan arrangement of the jet engine 5, having an inlet section 51a, 51b, and wherein a normalized fan flow rate ratio of the ducted fan of the at least one auxiliary engine, is between 1.00 and 1.10 where the normalized fan flow rate ratio is defined as a ratio between the normalized air flow rate entering the ducted fan of the at least one auxiliary engine at the inlet section in the top of climb operating condition and the normalized flow rate of air entering the ducted fan of the at least one auxiliary engine at the inlet section in the takeoff operating condition is between 1 and 1.10. Cazals discloses an auxiliary engine 5 that is designed to bring complementary thrust in a configuration where the main engines are sized to ordinary flying conditions, see para. [0065], and the auxiliary engine 5 characteristics are based on the required thrust needed in excess of the main engine, see para. [0067]. Thus, the auxiliary turbofan engine 5 is capable of operating a constant operational load at takeoff and a top of climb such that a ratio of the normalized air flow rate entering the ducted fan at top of climb and at takeoff is 1. 
Regarding claim 9, referring to claim 8 above, Cazals, in view of Epstein, discloses a ratio between an overall compression ratio of the at least one auxiliary engine in the top of climb operating condition and an overall compression ratio of the at 
Regarding claim 10, Cazals, in view of Epstein, discloses all elements except for at least two auxiliary engines, the thrust of the auxiliary engine participating at the level of 100% of the auxiliary thrust. Rather, Cazals teaches a single APTU engine 14. However, the claimed dual auxiliary thrust engines is found to be an obvious duplication over the prior art configuration. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144 .04 VI B. Banthin teaches that if the secondary engine, being smaller, will have a lower power rating to provide power at a reduced fuel consumption than the larger primary engine which for the same purpose would have to operate at a low part power. See col. 2, lines 34-39. Thus, it would have been obvious to an ordinary skilled worker to provide two smaller APTU engines equaling the thrust of the APTU 14 of Cazals, in order to provide an engine that can operate at reduced fuel consumption.  
	Regarding claim 11, referring to claim 1, Cazals, in view of Epstein, discloses the temperature ratio of the high pressure compressor is between .95 and 1.05, where the claimed ratio is 1. 
Regarding claims 12-13, referring to claims 2-3 above, Cazals, in view of Epstein, discloses an apparatus that is capable of achieving the claimed normalized fan 
Regarding claim 14, referring to the discussion of the claims preceding and referring to claim 5 above, Cazals, in view of Epstein, discloses all elements, where the body size ratio is held at 1.0. 
Regarding claim 15, referring to claim 7 above, Cazals, in view of Epstein, discloses all elements where the ratio claimed is held at 1.0.
Regarding claims 16-17, referring to claim 1 above, Cazals, in view of Epstein, discloses a propulsion unit for an aircraft, said propulsion unit being configured to supply takeoff thrust in a takeoff operating condition and a top of climb thrust during a top of climb operating condition, the propulsion unit comprising: at least one main engine, configured to supply main thrust during the takeoff operating condition and the top of climb operating condition, and at least one auxiliary engine, distinct and separate from the at least one main engine and configured to supply auxiliary thrust during at least the takeoff operating condition, wherein each of the takeoff thrust and the top of climb thrust comprises a combination of the main thrust and the auxiliary thrust, and  wherein the at least one main engine comprises a high pressure compressor, a temperature ratio of the high pressure compressor of the at least one main engine is between .9-1.1 to maintain an optimal specific consumption of the propulsion unit, where the temperature ratio is defined as a ratio between an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies the top of climb thrust and an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies the see figs. 1-2, and is separate and distinct from the main engines 52, 52b. Furthermore, Cazals states that the advantage of the disclosed invention allows for the optimization of the size of the main propulsive engines of the aircraft by utilizing the auxiliary engine to complete thrust as needed. See para. [0026]. Cazals further that’s that the optimum size for the main engines would be that of ordinary flying conditions, i.e. cruise flight. See para. [0065]. The Examiner notes that top of climb conditions is when the aircraft transitions from takeoff/climb to cruise. 
Regarding claim 18, Cazals, in view of Epstein, discloses all elements but does not expressly state that the at least one auxiliary engine provides 5-45% of the takeoff thrust and wherein the at least one auxiliary engine provides 0-50% of the top of climb thrust. Cazals does state that the auxiliary engine is not necessarily identical to the main propulsive engines but preferably smaller than the main jet engines. Thus Cazals appears to envision a configuration where all three engines are identical. In this configuration, the auxiliary thrust engine would be capable of providing at least 0-50% of the total thrust at any operating condition. However, to the extent that Cazals does not expressly state the relative thrust capabilities of the auxiliary engine, Cazals does teach that the characteristics of the auxiliary jet engine are determined based on the sizing of the main propulsive engine. See para. [0067]. Thus an ordinary skilled worker would understand that the amount of thrust provided by the auxiliary engine is a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). Here, Cazals teaches that the relative sizing of the auxiliary engine may be less, though not necessarily than the main propulsive engine and also may be identical. See para. [0069]. But the ultimate consideration is that the sizing of the auxiliary thrust engine should be such that the thrust demand of the aircraft is met during its range of operation in view of the undersized main propulsive engines. Thus, an ordinary skilled worker would have found it obvious to size the auxiliary engine relative to the total thrust such that the engine is capable of providing 5-45% of the thrust at takeoff and 0-50% of the thrust at top of climb. 
Regarding claim 19, Cazals, in view of Epstein, discloses the at least one main engine and the at least one auxiliary engine together supply each of the takeoff thrust and the top of climb thrust, and the at least one auxiliary engine supplies 5-45% of the takeoff thrust supplied by the propulsion unit during the takeoff operating condition, and the at least one auxiliary engine supplies 0-50% of the top of climb thrust supplied by the propulsion unit during the top of climb operating condition. Referring to claim 18, while Cazals does state that the auxiliary thrust engine can be identical to the two main 
Regarding claim 20, referring to claims 10 and 18, Cazals, in view of Epstein, discloses all elements. While Cazals discloses only a single auxiliary thrust engine, the inclusion of two auxiliary thrust engines is found to be an obvious duplication of the prior art disclosure. See In re Harza (refer to the analysis of claim 10). Additionally, Cazals and Epstein, discloses the auxiliary and main engines provide takeoff and top of climb thrust where referring to the analysis of claim 18 above, the claimed thrust split percentages is an obvious optimization of ranges over the prior art. 

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
The Applicant states that the Examiner takes issue with the Affidavit filed August 2, 2021 because the parameters at takeoff would provide main engine thrust that is lower than that at top of climb/cruise. The Examiner notes that is only one reason why the Affidavit is unconvincing. The Applicant further states that the assertion that an ordinary skilled worker would have operated the engines of Cazals, in view of Epstein, to have at least constant thrust at takeoff and top of climb with the auxiliary engine making up the deficiency in thrust necessary for takeoff with the auxiliary engine “does not appear to be consistent with the Applicant’s modeling”. Furthermore, the Applicant asserts that the simulation was designed in view of the motivations provided by the teachings of Cazals. 
The Applicant has previously failed/declined to provide a reason why the main engine is operated with lower thrust at takeoff than at cruise. Now comes the Applicant to state that the motivation for operating the main engine at lower thrust is to reduce noise at take off since the auxiliary engine is housed in a location in the fuselage which provides less noise. The Applicant states that this is consistent with the teachings of See Applicant’s arguments at page 11. 
The Examiner asserts this is a mischaracterization of the Cazals reference. The Examiner finds, as a matter of fact, that the primary purpose of Cazals is to produce an aircraft optimized with respect to the propelling assembly including a jet engine integrated within the rear tail of the aircraft running only during flying phases where additional thrust is necessary. See para. [0072]. The disclosed embodiments relate to an aircraft comprising an auxiliary propulsive system to optimize the size of the main propulsive engines of the aircraft and to set free from an auxiliary energy generation device APU penalizing, apart from operations primarily carried out on the ground. See para. [0026]. Furthermore, the implementation of an architecture including an auxiliary jet engine according to aspects of the disclosed embodiments makes it possible to optimize the choice of the main propulsive engines to ordinary flying conditions and not to critical conditions under which the auxiliary jet engine is operated. See para. [0065]. The main propulsive engine are thus of a reduced nominal thrust compared to the case of a design without auxiliary engine which has for effect to reduce the dimensions and the mass of the main jet engines and, by an induced effect, the noise level emitted by the jet engines. See para. [0066]. The characteristics of the auxiliary jet engine are then determined to answer to particular flying conditions requiring an available thrust higher than the thrust that may be provided by the main propulsive engines. See para. [0067]. For example the main propulsive engines are determined, particularly with respect to such as takeoff to answer a requirement of an engine breakdown during this flying phase, or to constraints at the end of climb at a cruising altitude, or yet operational ceilings with one inoperative engine. See para. [0068] (In other words, the main engines provide the same thrust at cruise at all conditions with the auxiliary engine(s) making up the deficiency in thrust). The result is a less noisy aircraft due to the fact that the total thrust installed for the phases of takeoff is lower than that obtained for a conventional design and due to the fact that the auxiliary jet engine integrated into the fuselage is itself less noisy because of its fitting. See para. [0070]. Thus, when reviewing the reference as a whole, an ordinary skilled worker would understand that the primary purpose of the invention is to optimize the thrust of the engines by sizing the main engines smaller than would ordinarily occur on a conventional aircraft. The result of the smaller sizing yields a secondary effect of reducing noise. To the extent that the Applicant states the Examiner’s assertion that an ordinary skilled worker would have operated the engines of Cazals, in view of Epstein, to have at least constant thrust at takeoff and top of climb with the auxiliary engine making up the deficiency in thrust necessary for takeoff with the auxiliary engine “does not appear to be consistent with the Applicant’s modeling”, the Examiner agrees and notes that the modeling then appears to be inconsistent with para. [0068] of Cazals. Furthermore, the Examiner finds as a matter of fact that reducing main propulsive engine thrust during take off is inconsistent with the teachings of Cazals which teach the optimization of the operation of the main propulsive engines. This assertion is supported by substantial evidence on See col. 1, lines 12-28. When viewing the record as a whole, an ordinary skilled worker would not view Cazals as teaching a reduction in main propulsive thrust at takeoff to reduce noise as the Applicant proffers, because doing so would reduce the propulsive efficiency and total thrust, which is the primary goal of Cazals, at a time when auxiliary thrust is brought online to make up a deficiency in total thrust required. Thus, to the extent that the relative thrust values for the auxiliary engine and main engines of the modeled simulation were selected based on noise consideration, the Examiner asserts the assumptions are inconsistent with Cazals.
Furthermore, to the extent that the Applicant asserts the Examiner stated that the main engine is necessarily operated at a higher thrust relative to the auxiliary engine in these phases, the Examiner has never asserted that the main engines must be operated as such. However, the Examiner will reassert that the operation of the main engine lower at takeoff than at cruise would be contrary to convention and the teachings of Cazals. 
	Additionally, the Examiner notes that the Office accepts that the Applicant has modeled a condition in which the engine of Cazals does not meet the claimed limitation. While the Examiner accepts this scenario as true on its face, the Examiner notes that this is contrary to what an ordinary skilled worker would understand how the Cazals engine operates and that the scenario appears to be a result driven analysis. is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). 
	Here, the Examiner asserts that the apparatus of Cazals may achieve the claimed temperature ratio by holding the main engine at substantially the same operating condition between top of climb and takeoff. The Applicant’s own modeling confirms this is possible since the main propulsive thrust would contribute additional thrust during this scenario thereby reducing the size of the auxiliary thrust engine and/or the thrust provided therefrom. Thus, the Examiner has concluded the claimed function is inherently achievable by the prior art, supported by the Applicant’s own modeling; the Applicant bears the burden as to why such a characteristic is not possessed by the prior art. In the same manner that the Applicant asserts it is desirable and capable to operate the engine of Cazals in the manner as modeled, the Examiner asserts the same is true This is supported by the Applicant’s own modeling data. The Applicant has not pointed to any structural differences between the prior art and the claimed invention. Notably, the structure that allows the Applicant’s claimed invention to operate with the claimed temperature ratio is that the sizing of the engine is such that the body size of the engine at takeoff and top of climb are substantially the same. In other words, the size of the main engines is reduced. This is identical to the teachings of Cazals.
	With regard to the specific modeling presented in the affidavit, the Examiner notes that the Applicant has selected a particular air frame and flight assumptions, including takeoff weight, lift and drag characteristics, engine performance data, etc. which while reasonable, is not dispositive that the engine configuration of Cazals is limited to only the chosen assumptions. Lighter or heavier aircraft, with different payloads, locations, cruise altitudes and lift and drag characteristics can dramatically alter the modeling data. Cazals does not specify these characteristics and the Applicant’s claims are not limited to an aircraft having the specific characteristics assumed in the modeling data. In other words, the Applicant’s claim scope goes beyond that which is modeled. The Examiner does note that it is reasonable and common practice to make assumptions as the Applicant has in order to model aircraft performance; however, that the Applicant cannot prove the existence of a negative, does not alter the scope of the claims. Furthermore, the Applicant has not even shown its own modeling is incapable of achieving the claimed temperature ratio. Referring to the summary of the powerplant system characteristics, using the assumptions provided 
	Furthermore, with specific relation to the Applicant’s assertion that the modeling was done in view of the teachings of Cazals, Cazals expressly states that the auxiliary engine is not necessarily identical to the main propulsive engines and, in a general way, its nominal thrust is lower, but not necessarily, than that of the main jet engines. See para. [0069]. However, the characteristics of the auxiliary jet engine 5 are then determined to answer the particular flying conditions requiring higher thrust than that of See para. [0067]. Thus, it would appear that Cazals envisions an aircraft engine where the auxiliary thrust unit is identical or smaller than that of the main propulsive engines and not greater than four times the size of the main propulsive engine as the applicant suggests.  
	Lastly, the Examiner notes that the claims have been rejected multiple times over the same art and theory and the Applicant has provided similar arguments throughout prosecution. The Examiner maintains that the thrust of the rejection has remained throughout, even with the office action mailed 4/30/2020, and that this matter is ripe for appeal. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GERALD L SUNG/Primary Examiner, Art Unit 3741